Year after year, we gather
under this universal roof to join our minds and
resources in order to make the world a safer and more
prosperous place  or, at least, one a little less
burdened with all the troubles we have been trying to
resolve for decades but have so far not succeeded in
eradicating. Never before have we assembled in such
numbers and extent in the span of just a few weeks 
first the religious leaders, then the Parliamentarians,
then the heads of State and Government and, finally,
the representatives to the General Assembly at its fifty-
fifth session. Let us hope that this unprecedented
congregation will not remain just a tribute to the dawn
of the twenty-first century, but will emerge as a
foundation for a better United Nations and a better
world it has to serve.
When our heads of State met at the Millennium
Summit earlier this month, they unanimously agreed on
the importance of the United Nations for our common
future. To say that the United Nations is the only
Organization that brings together all the countries of
the world would be stating the obvious, but we must
never underestimate the simple fact that this is the only
global Organization with universal membership and
comprehensive scope that indeed belongs to all of
us  to all the peoples of the world. This is where the
ultimate strength of the United Nations lies.
Unfortunately, we have too often failed to recognize
this.
Some haunting facts should not be forgotten: the
fact that 1 billion people in this world of ours live on
less than $1 a day; the fact that 1 billion people do not
have access to clean water; the fact that the last time
the number of Security Council members was
expanded was nearly four decades ago, at a time when
the overall United Nations membership was almost half
of its current size.
The United Nations must amount to more than a
resolution or a decision, a plenary meeting or informal
consultations. We all have to work together, to spare no
effort to make the Organization more proficient, more
effective and fully at the disposal of all its Member
States. That is why Croatia welcomes the millennium
report of the Secretary-General and shares his views on
the need for action to adapt the functioning of the
Organization to the challenges of the new century.
There is a growing need and plenty of room for
improvement along the lines of efficiency,
transparency, equality and good governance. There is
no room for excuses or for delaying reforms any
further. The time for reform is now.
Croatia has been an active Member of the
Organization since its international recognition as a
sovereign State in the early 1990s. At that time, in spite


of all our activities, Croatia was primarily the object of
numerous peacekeeping operations and endless debates
within the Security Council. Today, Croatia is a major
generator of peace and stability in South-East Europe,
an active promoter and facilitator of democracy in the
region, a reliable partner and a member of numerous
regional organizations and initiatives. We have not
forgotten the difficult years when Croatia was on the
receiving end of United Nations activities. Today, we
stand ready to put our expertise gained in peacekeeping
and other fields to the service of peace and democracy.
The experience of the homeland war, as well as
the lessons learned during peacekeeping operations in
Croatia, have served us well in Croatia's active
engagement in the United Nations peacekeeping
mission in Sierra Leone. We are ready to expand our
role in peacekeeping and to actively participate in its
conceptual development. Croatia welcomes and will
carefully study the recently published report of the
Secretary-General on the reform of peace operations
and the recommendations proposed.
Unfortunately, the number of incidents with tragic
consequences involving members of peace missions all
over the world is constantly increasing. Just few days
ago, three members of the Office of the United Nations
High Commissioner for Refugees (UNHCR) in
Atambua in West Timor were brutally killed. One of
them was Pero äimundûa, a citizen of Croatia. I would
like to use this opportunity to pay tribute to him
personally and to all peacekeepers whose tireless
efforts cost them their lives in performing their noble
tasks in the line of duty.
Croatia is currently a member of the Economic
and Social Council, the central body of the United
Nations. The increasing development of the Council as
a forum for policy dialogue, together with its follow-up
dimension of the major world conferences, adds
important value to its work and puts a heavy workload
on its members.
Croatia's international responsibilities start with
those towards the region of South-East Europe. At the
January elections, citizens of Croatia demonstrated
their strong commitment to democratic values, respect
for human and minority rights, the rule of law and
economic reforms. They opted for broad changes that
will bring them into the mainstream of the European
integration processes.
The new Croatian Government is well aware of
all the responsibilities it has undertaken and all the
opportunities that are arising. We firmly believe that
Croatia's leading role as a contributor to peace and
security in the region of South-East Europe will
considerably contribute to turning this part of Europe
into an area of peace and prosperity.
In February, the Croatian Government adopted a
programme that, as its primary goals, stresses
democratic values, respect for human and minority
rights, the return of refugees and displaced persons,
good-neighbourly relations and integration into the
European Union and the North Atlantic Treaty
Organization. The new Government is determined to
fulfil all Croatia's ongoing international commitments
and to assume new ones, if the need arises.
The elections in Croatia at the beginning of this
year resulted in important changes. They provided for
an increased level of human rights protection and
media freedom, as well as the acceleration of the return
process. Important legislative revisions in the field of
the return of refugees have opened the door for the
unimpeded return of all Croatian citizens, regardless of
their ethnicity and without condition of reciprocity. All
the citizens of Croatia stand equal before the law in
terms of the reconstruction of their houses and all other
return-related rights. The Government of Croatia will
do its best to fully implement those laws.
Croatia is mindful of the fact that the return of
refugees represents a necessary prerequisite for lasting
stability in the region. In order to accelerate the process
of return, the Croatian Government, in cooperation
with UNHCR, has prepared a special return project for
16,500 persons, tailored to their needs. The necessary
arrangements for the return of refugees to both Croatia
and Bosnia and Herzegovina are to be made through
central institutions of Bosnia and Herzegovina, in line
with the new Croatian policy towards that country.
Additionally, to speed up the process of two-way return
with Republika Srpska, the former Prime Minister of
the Republika Srpska and I have signed a joint
declaration on the facilitation of the return of refugees.
Through this document, we have committed ourselves
to enabling the return of 2,000 people from each side,
as well as to exchanging information and adjusting
procedures in that regard. I can proudly say that real
progress in the return process has been achieved.
3

At the same time, I have to stress that the number
of returns to Croatia by far exceeds the number of
returns of Croats to Bosnia and Herzegovina.
Additional efforts have to be invested to speed up the
return process of Croats and all others to Bosnia and
Herzegovina. All the refugees have the right to return,
but they also have a right to stay in the areas where
they presently reside. For all those Bosnian Croats who
wish to stay in Croatia, we have to provide appropriate
help in finding new housing facilities.
The success of the return of refugees does not
depend solely on political and legal parameters. It has
to be accompanied by the development of the State
economy and the local economy. The return process
must be sustained by job opportunities, small- and
medium-size enterprises, strengthening of the social
fabric and adequate schools and health institutions, as
well as better living conditions generally. Otherwise,
we shall just turn returnees into economic migrants and
they will be on the road once again.
Not a small part of legislative changes relates to
the protection of human and minority rights in Croatia.
The Croatian Government is of the opinion that the
necessary preconditions have been met for excluding
Croatia from the omnibus resolutions on the situation
of human rights in Bosnia and Herzegovina, the
Republic of Croatia and the Federal Republic of
Yugoslavia, which have been adopted by both the
General Assembly and the Commission on Human
Rights, and for the exclusion of Croatia from the
mandate of the Special Rapporteur derived from the
Commission's resolution.
Important recognition of the progress Croatia has
made in respecting fundamental values of democracy,
human rights and rule of law came recently from the
Council of Europe. The Monitoring Committee of its
Parliamentary Assembly concluded last Friday that
Croatia has honoured its obligations and most of its
commitments undertaken at the time of its accession to
the Council of Europe in 1996. Consequently, we
expect that the monitoring procedure will be formally
closed at the plenary session of the Parliamentary
Assembly, at the end of this month.
For the Croatian Government, cooperation with
the International Tribunal in The Hague remains
primarily a legal issue, not a political one. The
Croatian State Parliament adopted the Declaration on
Cooperation with the International Criminal Tribunal
for the Former Yugoslavia (ICTY) in April,
unambiguously affirming its support for the Tribunal,
and this important document remains a framework for
Croatia's policy towards the ICTY. It is our firm
position that the guilt for the crimes committed must be
individualized: no nation can be held collectively
responsible for the crimes committed by war criminals
claiming to act in its name. In order to improve the
quality of cooperation with the ICTY, the Government
Council for cooperation with the ICTY has been
constituted and close working relations with the
Tribunal established.
Promotion of good relations with its neighbours
is Croatia's high-priority goal. In its programme, the
Croatian Government clearly stipulated that its
relations with Bosnia and Herzegovina are based on
good-neighbourliness, equality and transparency.
Croatia will continue to cooperate with Bosnia and
Herzegovina and the international community in the
implementation of the Dayton Agreement, which
remains the foundation of Bosnia and Herzegovina's
self-sustainability and the guarantee of the preservation
of the national interests of its three constituent peoples.
Croatia's policy towards Bosnia and Herzegovina rests
on full respect for the independence and sovereignty of
that country.
Croatia sees this as the only way to a prosperous
future for the Croatian people in Bosnia and
Herzegovina, the care for whom remains our
constitutional obligation. Croatia will continue to
support Croats in Bosnia and Herzegovina, but it
foresees doing this in a transparent way, in accordance
with the Dayton Agreement and with a clear Euro-
Atlantic orientation.
Transparent financing of the Croatian component
of the Federation Army through the Standing
Committee on Military Matters is only one of the steps
aimed at enhancing the central institutions and concrete
proof of the new Croatian policy towards Croats in
Bosnia and Herzegovina.
The relations between Croatia and Serbia cannot
be regarded outside the framework of the international
isolation of the Milosevi? regime. Croatia is not
questioning at all the need to continue the
normalization process with the Federal Republic of
Yugoslavia, but its dynamics and substance will depend
on the democratization of Serbia, which remains one of
the necessary conditions for international and
4

economic stability in the region. Croatia hopes that the
forthcoming elections in the Federal Republic of
Yugoslavia will be conducted in a democratic way that
reflects the true will of the people and that they will
result in democratic changes. Bearing in mind the fact
that the Organization for Security and Cooperation in
Europe has been denied an opportunity to monitor the
elections means that the elections could lose their
international credibility. Still, Croatia wants to believe
that Serbia will find a way to end the present situation
and join the mainstream of the political and economic
integration process in the region and Europe as a
whole.
Croatia supports democratic developments in the
Yugoslav Republic of Montenegro. An open,
democratic, multi-ethnic, stable and economically
viable Montenegro is in the interest of Croatia and of
the region at large. In the course of this year a number
of meetings have been held between the Croatian and
Montenegrin officials at various levels, including the
highest level. Two border crossings between Croatia
and Montenegro are operating without impediment, and
further steps for enhanced cooperation, especially
economic ones, are under way. Croatia will continue to
support the process of democratization that has already
began in Montenegro and help in its opening towards
Europe, firmly in line with the efforts of the
international community.
Croatia remains seriously concerned about the
present situation in Kosovo and continued violence,
whose victims are both Albanians and the Serbs. We
hope that efforts of the United Nations Interim
Administration Mission in Kosovo (UNMIK) forces
and civilian administration will be successful in
bringing peace and stability to the region, as well as
facilitating preconditions for the return of refugees.
One issue, however, stands out in regard to the
stability and lasting security of the whole region. It is
the question of succession of States created after the
dissolution of the former Socialist Federal Republic of
Yugoslavia.
An important aspect of the succession problem is
the question of membership of the Federal Republic of
Yugoslavia in the United Nations and other
international organizations. The four successor States
are of the opinion that this must be resolved in line
with the already existing Security Council and General
Assembly resolutions. That means that the Federal
Republic of Yugoslavia cannot automatically continue
the membership of the former State in the United
Nations, and therefore, that it should do what other
successor States have done  apply for membership as
the fifth successor. Moreover, the four successor States
are of the opinion that the current practice in the
United Nations should reflect the above-mentioned
resolutions and be more consistent in that regard.
Therefore, we call for immediate implementation of
those resolutions and emphasize once again the
importance of resolving the question of succession,
despite the rejection by the present Federal Republic of
Yugoslavia regime.
There are still a small number of United Nations
military observers within the international borders of
Croatia. Their performance in Prevlaka, the
southernmost part of my country, has considerably
contributed to the lasting solution to this problem,
which is definitely one of security, not one of a
territorial nature. Since 1992, Croatia has accepted the
United Nations mandate on Prevlaka, with the last six-
month extension on 15 July this year. The steady
normalization of relations between Croatia and the
democratic Government of Montenegro has
considerably improved the situation on the ground and
should serve as a bedrock for a lasting solution for
Prevlaka. In approaching the Prevlaka issue one has to
respect existing international borders, as well as
legitimate security concerns, land ownership rights and
the need for economic cooperation and development in
the region.
The stability of South-East Europe is an
inseparable part of the overall European stability
architecture. Being at the same time a Central
European, Mediterranean, Danubian and South-East
European country, Croatia plays an active role in
several regional initiatives that serve as a foundation
for stabilization, cooperation and development in our
part of the world. Let me mention in this regard the
Central European Initiative, one of the oldest regional
initiatives, and the Adriatic-Ionian Initiative, the
newest.
During its chairmanship of the Working
Community of the Danube Region this year, Croatia
will host the traditional Conference of the heads of the
regional Governments as well as the Economic and
Cultural Forum. Alpe Adria is another subregional
initiative in which Croatia plays an active role.
Croatia's role as an active observer in the South-East
5

Europe Cooperation Initiative additionally emphasizes
our intention to contribute to regional security and
stability.
From the very outset, Croatia has actively
engaged in the creation and implementation of the
Stability Pact for South-Eastern Europe. This strategic
process represents a comprehensive approach towards
the region in which the concept of stability includes
democratization and human rights, economic
development and security issues. Croatia has presented
several project proposals to all three working tables of
the Stability Pact, the construction of the Adriatic-
Ionian highway being the most important of them. The
construction of this highway, stretching along the
coastline from the Italian to the Greek border, would
mean a significant improvement in road travel between
the countries of the region, and would also bring
economic development to the very part of the region
that most dearly needs it.
I have the satisfaction of informing the Assembly
that at the beginning of this week Croatia hosted the
parliamentary summit of the Stability Pact, which had
complete success in strengthening the important
parliamentary dimensions of the Pact.
The Stability Pact also serves as a mechanism for
facilitating the European Union (EU) and the North
Atlantic Treaty Organization (NATO) membership
prospects for all those countries of South-East Europe
that wish to pursue this path. Croatia is one of them.
Full integration into the EU and NATO is the priority
strategic objective of Croatian foreign policy.
In a brief span of six months Croatia's
international position regarding the European Union
has thoroughly changed. It has gone from being a
country with no institutional relations with the
European Union to a country awaiting the start of
negotiations on a stabilization and association
agreement and, consequently, candidacy for EU
membership. Croatia is very pleased with the results of
the joint consultative task force, whose
recommendations helped us to prepare the start of the
negotiations on the stabilization and association
agreement. We are encouraged by the European
Commission high representative's statements that this
generation of agreements will be tailored according to
the present needs and achievements of the stabilization
and association process countries, and that countries'
further progress towards European Union membership
will be assessed on their individual merits.
In late November Croatia will host a summit of
the European Union member States and the
stabilization and association process countries 
Albania, Bosnia and Herzegovina, and Macedonia. We
feel privileged to host such a historic meeting, one that
will signify the importance that the European Union
attaches to the region within the framework of the
Union's enlargement process. At the top of the Zagreb
summit's agenda will be the issue of opening EU
prospects to the region and the countries of South-East
Europe. This is firmly in line with the policy of
creating one Europe without walls or curtains of
division. We see the arrival of the EU heads of State or
Government to Zagreb as a tribute to Croatia's
democratic achievements and a harbinger of our status
of country associated with the European Union.
In May Croatia entered the Partnership for Peace.
This provided Croatia with an opportunity to contribute
more actively to the peace and security of the region
and to strengthen its democracy and stability at the
same time. In parallel, Croatia has begun the
substantial reconstruction and modernization of its
armed forces, aiming to meet all NATO requirements
as well as democratic standards.
Croatia continues its active engagement in the
pivotal European organizations, such as the
Organization for Security and Cooperation in Europe
(OSCE) and the Council of Europe. It has achieved
significant progress in working together with the OSCE
on the improvement of security in the Danubian region
through the engagement of OSCE civilian police
monitors there, as well as in other fields of
cooperation, such as the improvement of democratic
standards in Croatia.
World peace does not depend solely on peace and
security in Europe. It is with concern that we look at
the ongoing threat of new crises on the African
continent, where tremendous amounts of human
resources and money are feeding the war machines,
instead of serving to fuel development. The cause of
our special concern lies in the fact that many armed
conflicts in Africa erupt encouraged by and with the
participation of neighbouring countries, often using
foreign mercenaries who sometimes come even from
Eastern European countries. Croatia sees the
implementation of the Non-Aligned Movement
6

principles, as well as of the principles of the
Organization of African Unity and other, subregional
organizations, as an important element in the political
developments in that part of the world.
These organizations undertake commendable
efforts in order to establish mechanisms for conflict
prevention, as well as to find the ways to end the
ongoing crises. These efforts include the establishment
of their own peacekeeping forces. In this regard,
Croatia welcomes the determination of the African
countries to solve their problems regionally and with
support from the United Nations.
The situation in the Middle East continues to shift
between the brink of war and the brink of peace. The
peace process between the Israeli and Palestinian sides
must be maintained, and all of us should spare no effort
to extend assistance and support to the accomplishment
of this paramount task. From its own experience,
Croatia is well aware of how important it is to
strengthen the peace process through Security Council
and General Assembly resolutions that are supportive
of it, both in language and in political substance. Thus,
Croatia advocates that forthcoming resolutions on the
Middle East reflect all the aspects of the ongoing peace
process, serving as an important impetus for its
successful completion.
Croatia is a country highly contaminated by
antipersonnel landmines, with about 1 million
landmines scattered over many parts of its territory.
Their presence poses serious obstacle to the economic
development of the country, and even more so to the
return of people to their homes. The mine-clearing
process is under way, but it has to be intensified if real
progress is to be seen anytime soon. Many of the
ongoing activities are performed in cooperation with
donor countries, to which we extend our sincere
gratitude; but maximum efforts have to be made to
eliminate this evil completely and for good. In this
connection, Croatia calls for further international
assistance so as to enable the unimpeded development
of the country at large.
Let me briefly address the issue of the reform of
the Security Council. Croatia holds the view that the
present structure and functioning of the Security
Council does not properly reflect the reality of
international relations in the twenty-first century, or the
need for universal democratization. We support
increasing the number of permanent and non-
permanent seats in the Council, taking into account
equitable geographical distribution as well as
contributions to the United Nations budget. However,
reform must go beyond the sole issue of membership
enlargement. The Council's methods of work should be
made more transparent, in particular regarding informal
consultations, which have proved to be anything but
informal.
The subject of greatest concern is that, with the
advent of globalization, the number of people that are
marginalized and strongly affected by its negative
effects is growing. Therefore, we have to minimize the
negative impacts of globalization and, at the same time,
make its benefits available to all.
The effects of globalization on the international
economy are significant and call for enhanced
cooperation through multilateral institutions. In
addition to the efforts aimed at avoiding
marginalization and at ensuring full integration into the
world economy, the countries with economies in
transition face challenges associated with privatization
and structural and macroeconomic reforms. In the case
of Croatia there is an additional challenge, that of the
post-war recovery. In such circumstances, our pivotal
goal is to consolidate economic recovery and create
conditions for sound and sustainable economic and
social development. Our overall economic programme
and policy measures are designed to support further
economic stability, with stable prices and low inflation,
concurrent economic growth, a faster rate of
employment and more exports.
To attract foreign investments that are so
important for the ongoing process of development, a
new Investment Law has been adopted. Constructive
economic cooperation on bilateral, regional and global
levels remains Croatia's firm goal. Croatia has recently
signed the Protocol of Accession to the World Trade
Organization (WTO) and, within a few months, once
the process of ratification is completed, Croatia will
become a full member of the WTO.
The challenges facing the Organization are
numerous. Answers will have to be found for questions
regarding how to renew the structure and mandates of
the main United Nations bodies, how to ensure better
management and mobilization of new resources, how
to define new forms of partnership, both with the
private sector and with non-governmental
organizations, how to make cooperation more effective
7

and, above all, how to turn the United Nations into a
result-based Organization. Croatia believes in the
potentials of the United Nations and considers that it
will be made truly efficient if we  the Member
States  accept our responsibilities towards it.
Croatia is ready to work together with all
international actors in searching for the right answers
to the challenges that lie ahead. Stability and prosperity
of the world will become possible only if we never stop
looking for ways to improve them. Croatia will
continue to use its best efforts to preserve the positive
trends in its general achievements and to contribute to
European and world stability.
In conclusion, allow me to congratulate
Mr. Theo-Ben Gurirab, the Foreign Minister of
Namibia and the President of the fifty-fourth session of
the Assembly, on his dedicated work and on the great
skills with which he performed his demanding job. I
would also like to congratulate Mr. Harri Holkeri,
Foreign Minister of Finland, on his election as
President of the fifty-fifth session and to wish him all
success in his future work.
Finally, I would like to express the hope that this
Millennium Assembly will result in new commitments
that will bring progress in responding to the challenges
of the new century.